DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neymotin et al. (Pre-Grant Publication No. US 2016/0071546 A1), hereinafter Neymotin.



3.	As for claims 2 and 12, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught wherein the first electronic video file corresponds to a default event sequence (0046, where the screenplay begins on one character which would be the user’s default character). 



4.	As for claims 4 and 14, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught detecting, by the server, a tag embedded in a video indicating the plurality of event sequences available at a time point (0050, where the time tag indicates the synchronization with the plurality of available event sequences, which thus, indicates a plurality of event sequences available at that time point under broadest reasonable interpretation); and pausing, by the server, the video and displaying the interactive graphical component (claim 6, item a, the play/pause).

5.	As for claims 5 and 15, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught displaying, by the server, the interactive graphical component for a limited amount of time (0009, where for a limited time is not defined and is thus given under broadest reasonable interpretation.  For example, if the interactive graphical component was displayed the entire time that the device was 

6.	As for claims 6 and 16, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught displaying, by the server, the second electronic video file from beginning of the second electronic video file (0009, where the second video is displayed from the beginning if the user selects the second video at the beginning).

7.	As for claims 7 and 17, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught at a time point of displaying the second electronic video file, displaying, by the server, the interactive graphical component comprising options for displaying a second plurality of event sequences (0009, where the options are required in order for a user to be able to selected between the different videos in real-time.  See also the switching selection of 0030).

8.	As for claims 9 and 19, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught wherein each electronic video file comprises an image sequence, a soundtrack, and a subtitle (0009, where the image and sound are given for a video media experience and the subtitles can also be added in accordance with the added text of 0071).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neymotin, and further in view of Official Notice.

9.	As for claims 8 and 18, they are rejected on the same basis as claims 1 and 11 (respectively).  However, while Neymotin did switch between different video files (0009), Neymotin did not explicitly state wherein the first and second electronic video files are in multiple languages.  On the other hand, the examiner gives official notice that displaying video files in different languages was well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Neymotin, to utilize loading a video file in a different language, as encoding different languages onto video files was well known and has been performed, at least, as long as DVD’s have been available for home use.

10.	As for claims 10 and 20, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught receiving, by the server, the user's selection of the new event sequence through body movement, remote control, touch screen, voice control, emotion control and haptic control (0011 & claim 4, where the head tracking is the body movement, where the motion controller is the remote control, where the voice and touchpad can be seen, and the haptic controller, meaning a touch controller, can be seen by, at least, the touchpad, under broadest reasonable interpretation).
	However, Neymotin did not explicitly state the use of an emotion controller.  On the other hand, the examiner gives official notice that an emotion controller being a controller that senses information that can be more easily utilized for determining ones emotions (such as heartbeat, temperature, or etc.), was well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Neymotin, to utilize an emotion controller, as this creates a better VR experience.  Furthermore, the examiner is providing two references (in the cited references below) that describe the aforementioned motion controllers.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Breitenfeld (Pre-Grant Publication No. US 2018/0352272 A1).
	(b)  Rogers (Pre-Grant Publication No. US 2012/0190456 A1).
	(c)  Yi (Pre-Grant Publication No. US 2018/0116601 A1).
	(d)  Forbes (Pre-Grant Publication No. US 2019/0197788 A1).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452